Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 19, 2020

                                      No. 04-20-00124-CV

                    Billy STONE dba Stobil Enterprise and All Occupants,
                                       Appellant

                                               v.

                      K CLARK PROPERTY MANAGEMENT LLC,
                                   Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV00366
                           Honorable J Frank Davis, Judge Presiding


                                        ORDER
       This is an appeal in a forcible detainer action in which the county court signed a
judgment of possession in favor of appellee on February 7, 2020. A review of the clerk’s record
shows the county clerk issued a writ of possession seeking to enforce that judgment on February
14, 2020. On March 13, 2020, appellee filed a motion to dismiss this appeal. In its motion,
appellee states that the sheriff executed the writ of possession on February 27, 2020, and
therefore, the appeal is moot because appellant is no longer in possession of the property.

        The only issue in a forcible detainer action is the right to actual possession of the
property. See TEX. R. CIV. P. 510.3(e); Marshall v. Hous. Auth. of the City of San Antonio, 198
S.W.3d 782, 785 (Tex. 2006); see also TEX. PROP. CODE ANN. §§ 24.001–.002. A judgment of
possession in such an action determines only the right to immediate possession and is not a final
determination of whether an eviction is wrongful. Marshall, 198 S.W.3d at 787. When an
appellant fails to file a supersedeas bond in the amount set by the county court, the judgment
may be enforced and a writ of possession may be executed, evicting the defendant from the
property. See TEX. PROP. CODE ANN. § 24.007; TEX. R. CIV. P. 510.13; Marshall, 198 S.W.3d at
786. If a forcible detainer defendant fails to supersede the judgment and loses possession of the
property, the appeal is moot unless he (1) timely and clearly expressed his intent to appeal and
(2) asserted “a potentially meritorious claim of right to current, actual possession of the
[property].” See Marshall, 198 S.W.3d at 786-87.

       Because appellant did not file a supersedeas bond and it appears the writ of possession
was executed, this appeal may be moot. We therefore ORDER appellant to file a written
response by April 20, 2020 explaining whether the writ of possession was executed and why this
appeal should not be dismissed as moot.

       All other appellate deadlines are suspended until further order of this court.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court